DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/2/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 10, 12, 14, and 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub. 2016-0026131.)
Regarding claim 1, Sato (fig. 2) discloses a heater 131 which is to face a pressure element 142 via a belt 130 and is to heat the belt (par. 0052), the pressure element that sandwiches and conveys a sheet P together with the belt (fig. 2), the heater comprising: a substrate (see part above part 131, fig. 3); a heat generating element 131 on the substrate; and a protective layer 132 to cover the heat generating element and the substrate, and whose surface is concave (see concave 601, par. ,fig. 3) with respect to the pressure element, wherein in the protective layer, a curvature of a top surface 601 of an upstream end in a conveyance direction of the sheet is smaller than a curvature of a top surface of a downstream end in the conveyance direction (fig. 3, par. 0061).  
	Regarding claim 9, Sato (fig. 2) further discloses a fixing device 200 comprising a belt 130.
	Regarding claims 2 and 10, Sato discloses wherein a curvature of the surface of the protective layer (see 611A, fig. 9a), which is concave with respect to the pressure element, is smaller than a curvature of a surface of the pressure element.  
Regarding claims 4, 12, and 20, Sato discloses wherein in the protective layer, both outer portions in the conveyance direction are thicker than a central portion in the conveyance direction (fig. 9a.)
Regarding claims 6 and 14, Sato (fig. 2) discloses wherein the heat generating element 131 has a length in a first direction (longitudinal direction) perpendicular to the conveyance direction and width in the conveyance direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Takayanagi (US Pub. 2015/0086251.)
	Regarding claims 7-8 and 15-16, Sato does not disclose a plurality of rollers contact an inner surface of the belt including one driving roller arranged on a first plane along which the sheet is conveyed.
	Takayanagi (fig. 2) discloses a fixing device comprising a fixing belt 36 having a plurality of rollers 37, 38 contact an inner surface of the belt including one driving roller 37 arranged on a first plane along which the sheet is conveyed (fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fixing belt of Takayanagi to the device of Sato so as to have the fixing belt driven by rollers. 

Allowable Subject Matter
Claims 3, 5, 11, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852